AP-77,039
         FILED IN                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
COURT OF CRIMINAL APPEALS
                                                                         Transmitted 6/8/2015 11:12:12 AM
                                                                           Accepted 6/8/2015 11:15:10 AM
        June 8, 2015                                                                      ABEL ACOSTA
                                        No. AP-77,039                                           CLERK

   ABELACOSTA, CLERK
                                               In the
                                  Texas Court of Criminal Appeals
                                             At Austin




                                            No. 1414421
                                                                                             V   <
                                In the 351st Criminal District Court
                                       Of Harris County, Texas



                        JEFFERY KEITH PREVOST
                                              Appellant
                                                 V.

                            THE STATE OF TEXAS
                                              Appellee


               STATE'S SECOND MOTION FOR EXTENSION OF TIME
                      IN WHICH TO FILE APPELLATE BRIEF



        TO THE HONORABLE COURT OF CRIMINAL APPEALS:

              THE STATE OF TEXAS moves for an extension of time within which

        to file its appellate brief. In support of its motion, the State submits the

        following:

              1. Appellant was charged by indictment with the felony offense of
                     capital murder.

              2. The case was tried before a jury who found appellant guilty as
                     charged.

              3. The jury answered the special issues.

              4. The trial court assessed punishment at death, in accordance with
                 Texas Code of Criminal Procedure article 37.071, section 2(g).
5. Sentence was entered April 5, 2014.

6. Direct appeal to this Court is automatic.

7. Appellant's brief was filed on February 6, 2015.

8. The State's appellate brief was originally due on March 9, 2015.

9. On March 6, 2015, this Court granted a 90-day extension of time in
   which to file the State's appellate brief.

10. The State's appellate brief is due on June 8, 2015.

11. The State seeks an additional extension of 30 days to file its brief,
   until July 8, 2015.

12. The following facts are relied upon to show good cause for the
   requested extension:

     i.      The appellate record in the present case is voluminous,
             consisting of 39 volumes. Appellant brings 10 points of
              error on appeal.

     ii.     The undersigned attorney filed an appellate brief on March
             31, 2015 in Cause No. 01-14-00486-CR, Mark Castellano,
             Appellant v. The State ofTexas, Appellee.

    iii.     The undersigned attorney filed an appellate brief on May
             12, 2015 in Cause No. 01-14-00593-CR, Tony Escobar,
             Appellant v. The State ofTexas, Appellee.

    iv.      The undersigned attorney is preparing for oral argument on
             June 17, 2015 before the Fourteenth Court of Appeals in
             Cause No. 14-14-00139-CR, Isaac Smith, Appellant v. The
             State ofTexas, Appellee.

     v.       The undersigned attorney was on vacation on April 22nd
              and April 23rd. In addition, the Harris County District
              Attorney's Office was closed on May 26th and May 27th as a
              result of flooding.
    vi.       The State's motion is not for purposes of delay, but so that
              justice may be done.
      WHEREFORE, the State prays that this Court will grant the requested

extension until July 8, 2015.


                                         Respectfully submitted,

                                         /s/ Heather A. Hudson

                                         Heather A. Hudson
                                         Assistant District Attorney
                                         Harris County, Texas
                                         State Bar Number: 24089551




                        CERTIFICATE OF SERVICE


      Pursuant to TEX. R. App. P. 9.5, this certifies that on June 8, 2015, a

copy of the foregoing was sent to the following:


       Douglas M. Durham
       2800 Post Oak Blvd., Suite 4100
       Houston, Texas 77002
       Tel: (832) 390-2252
       Fax: (932) 390-2350
       durham.doug@yahoo.com


                                         /s/ Heather A. Hudson

                                         Heather A. Hudson
                                         Assistant District Attorney
                                         Harris County, Texas
                                         1201 Franklin, Suite 600
                                         Houston, Texas 77002
                                         (713) 755-5826
                                         State Bar Number: 24089551
                                         hudson heathcr(S>dao.hctx.net